Mr. Justice Harris
delivered the opinion of the court.
1. The ownership of the disputed strip depends upon whether the deed of November 17, 1906, to Aspinwall is to remain unchanged. If the description in the deed is not altered then Aspinwall cannot claim to be the owner of the controverted piece of land; but, if the description is changed so as to describe lines drawn between the four iron pipes driven by G-esner for the purpose of marking the four corners of tract 3 then the deed will include the litigated land.
For the purposes of this opinion we shall assume that the respondent is correct when he says that the issues of fact are “narrowed down to the one question whether or not by mutual mistake the land in controversy was omitted from the deed to respondent.” A careful reading of the record convinces us that there was no mistake, but that, on the contrary, Jones and wife conveyed exactly what they intended to sell and Aspinwall received what he agreed to purchase. We can best understand the situation if attention is first directed to the descriptions found in all the deeds. Not a single monument is referred to in any of the *600deeds except the northwest corner of the Linus Brooks Donation Land Claim, the west boundary line of the donation claim and the center of the county road. No mention is made of the iron pipes in the deeds to Matthes, Aspinwall and Dunlavy. After first making an appropriate tie the northwest corner of each tract is made the place of beginning for the description of that tract. The northwest corner of tract 1 is on the donation claim line and at a point in the center of the county road; the northwest comer of tract 2 is in the center of the county road and is 10.98 chains East from the northwest comer of tract 1; the northwest corner of tract 3 is in the center of the county road and 21.96 chains, east from the northwest corner of tract 1; the northwest corner of tract 4 is in the center of the county road and 32.94 chains east from the northwest corner of tract 1. Looking at the descriptions of the four tracts as they appear in the deeds to Matthes, Aspinwall and Dunlavy, it will be seen that each tract abuts upon the county road; that the course and distance of each boundary line of each tract is exactly the same as the course and distance of the corresponding boundary line of every other tract. In short the four several tracts are equal and uniform in size.
The result is different, however, if the boundaries of the four tracts are to be determined by lines run between the iron pipes which Gesner placed at the different comers of tracts 1, 2 and 3. Without exception, the course of every line is different from the course given in the deeds and each line is longer than the corresponding- line found in the deed. Commencing at the iron pipe which marks the northwest corner or place of beginning for tract 1 and running easterly along the center of the county road, it is 10.992 chains to the iron pipe which Gesner evidently drove in the *601ground for the purpose of indicating the northeast corner of tract 1 and the northwest corner of tract 2; it is 11.108 chains from the second iron pipe to the next iron pipe or the place which Gesner evidently intended to mark as the northeast corner of tract 2 and the northwest corner of tract 3; and it is 11.026 chains from the third iron pipe to the fourth iron pipe or to the place which Gesner evidently marked as the northeast comer of tract 3. The north boundary line of each of the tracts 1, 2 and 3 exceeds 10.98 chains if the iron pipes found in the center of the county road are to govern and this excess accounts for the location of the fence constructed by Aspinwall. Apparently the persons who carried the chain measured “long.”
It is plain that Gesner intended that the iron pipes should mark the corners called for in the deeds rather than that the courses and distances given in the deeds should be governed by the sites of the iron pipes. This conclusion is corroborated by the testimony of Matthes who says that after the survey he received “a plat of it from Mr. Gesner” and that the description of his tract, or tract 2, was the same as the plat. Undoubtedly Gesner intended to survey-off three twenty-acre tracts because Jones and wife were to sell two twenty-acre tracts to Aspinwall and one to Matthes. The parties understood that the purchasers were to have the tracts surveyed at their own expense; and after the survey was made deeds were presented to Jones and wife who signed them without any knowledge of the location of any of the iron pipes. M. L. Jones testified thus:
“I intended to convey them twenty acres apiece; * * I intended to convey those parties, all of them, exactly what I had agreed to convey, and they made their own survey and put in the description, I think; they furnished the description of the land; * * I intended to convey to them just exactly what they paid me for; * * *602I didn’t make out the deeds. They were made out and brought to me. They conformed to the agreement that I had made with them to convey them twenty acres of land apiece.”
According to the descriptions of tracts 1, 2 and 3 as found in the deeds the area of each tract is 20.05 acres. Aspinwall purchased tracts 1 and 3 aggregating 40.10 acres and according to the recital in the deed he paid $2,005 or at the rate of $50 per acre. Matthes paid $1,002.50 for tract 2 or at the rate of $50 per acre. The recitals in the deeds about the amount of the consideration demonstrate that all persons concerned believed that Jones and wife were transferring and the purchasers were paying for the land described in the deeds. The conveyances give to Aspinwall and Matthes the exact acreage called for and the grantee paid for that acreage at a fixed rate per acre. If, however, the deeds are to be controlled by the iron pipes then tracts 1, 2 and 3 will each contain more than 20.05 acres.
Jones intended to sell three twenty-acre tracts: One to Matthes and two to Aspinwall. G-esner intended to survey off three tracts, each to contain twenty acres. In making the survey he indicated the corners with iron pipes and undoubtedly believed that those pipes were placed in exact conformity with the calls in the deeds, for the record discloses that subsequent to the survey he prepared a plat and the plat was the same as the descriptions in the deeds. It is more than probable that Gesner wrote out the descriptions for tracts 1, 2 and 3 although that conclusion can only be supported by circumstantial evidence. Furthermore, the purchasers paid for the exact acreage which the deeds conveyed to them. In view of this situation it cannot be said that any land was omitted from either of the deeds by reason of the mutual mistake of the grantors *603and grantee. Moreover, Dunlavy had no knowledge of the iron pipes. According to the description in his deed his northwest corner coincides with the northeast corner of tract 3 as described in the Aspinwall deed. "When Dunlavy purchased there was no fence. His deed did not embrace an inch of ground included in the Aspinwall deed, but tracts 3 and 4 adjoined each other without either covering the other. No fact or circumstance was brought to the attention of Dunlavy requiring him to inquire whether the Aspinwall deed had omitted any land even if it be assumed that a mutual mistake can be attributed to Jones and wife and Aspinwall.
It is true that on February 11, 1915, Jones and wife gave a quitclaim deed to Aspinwall to all the land now claimed by the latter. Jones and wife had, however, previously given a deed to Dunlavy covering the disputed territory and consequently a subsequent quitclaim deed would not operate to convey any title to Aspinwall for the reason that on February 11, 1915, Jones and wife had none to convey. M. L. Jones explains the quitclaim deed by saying that it was brought to him by Pierre Aspinwall who said:
“He desired a quitclaim deed to some land that I had conveyed to Britt Aspinwall formerly. I looked over the deed and made some interlineations to make it simply a quitclaim deed, conveying only the right that I held there. I understood that I had conveyed all my owner ship in the land formerly, but I had no objections to making him a quitclaim deed, conveying him simply what interest, — that is, no more interest than I had, and I didn’t consider that I had any interest, but he said that it corrected some description in the land which I had given him formerly; * * I didn’t make any comparisons, or didn’t know what mistake they claimed was in it; didn’t look that up; didn’t make any comparison with the former deed; * * I simply in*604tended to correct any mistake that might have been made in the description of the land which I had formerly conveyed to Mr. Aspinwall. I had no intention of conveying any land to him which I had deeded to Mr. Dunlavy. ’ ’
The description of tract 3 appearing in the deed of November 17, 1906, to Aspinwall includes all the property at that time intended to be conveyed and Aspinwall is not entitled to have the deed changed so as to include more or different land. When this cause was argued it was stated and not denied that the narrow strip in dispute was not worth to exceed $31. Under all the circumstances we think that the decree should be without costs to either party in either court. The decree is reversed and the suit is dismissed without costs to either party in any court. Reversed and Dismissed.
Mr. Chief Justice McBride, Mr. Justice Benson and Mr. Justice Burnett concur.